Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT is entered into as of the 25th day of March,
2009 (the “Effective Date”), by and between The Princeton Review, Inc. (the
“Company”), a Delaware corporation, and Susan Rao, (the “Executive”).

WHEREAS, the Executive is currently employed by the Company as its Executive
Vice President, Finance and Chief Financial Officer, Test Prep Division, and
during his or her employment he or she has gained valuable experience and
knowledge in all phases of the Company’s business;

WHEREAS, the Company recognizes the Executive’s extraordinary experience and
relationships in the Company’s business and industry, and the Company desires to
retain the services and employment of the Executive;

WHEREAS, the Executive and the Company are parties to an Offer Letter dated
September 24, 2007 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to replace and supersede the Prior Agreement and provide for the continued
employment of the Executive by the Company upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:

1. Effective Date and Term. This Agreement shall become effective, and
Executive’s employment under this Agreement will begin, on the Effective Date.
The Executive shall be employed hereunder for the period starting on the
Effective Date and continuing until the Termination Date, as that term is
defined in Section 7(a)(v) below (such period of employment shall be referred to
as the “Term”).

2. Employment.

(a) The Executive will be employed as the Executive Vice President, Finance or
in such other position(s) as the Company may determine. The Executive initially
shall report to the Chief Operating Officer (the “Managing Officer”). The
Executive will perform the duties, undertake the responsibilities and exercise
the authority customarily performed, undertaken and exercised by persons
employed in a similar executive capacity or as directed by the Managing Officer
or designee. Nothing in this Agreement shall limit the Company’s right to change
the Executive’s title, position or reporting relationship.

(b) The Executive will devote his or her full working time, attention and skill
to the performance of his or her duties and responsibilities as an executive
employee of the Company in a trustworthy and professional manner, and will use
his or her best efforts to promote the interests of the Company. The Executive
will not, without prior written approval of the Company, engage in any other
activities that would interfere with the performance of his or her duties as an
employee of the Company, are in violation of written policies of the Company,
are in violation of applicable law, or would create an actual or perceived
conflict of interest with respect to the Executive’s obligations as an employee
of the

 

1



--------------------------------------------------------------------------------

Company. The Executive may (1) with advance notice to and consent of the
Company, serve on corporate, civil or charitable boards or committees;
(2) deliver lectures and teach at educational institutions; (3) serve as a
personal representative or trustee; and (4) invest personally in any business
where no conflict of interest exists between such investment and the business of
the Company, provided those activities do not require a material time commitment
by the Executive or are otherwise contrary to any provision of this Agreement.

3. Compensation. For so long as the Executive is employed by the Company under
this Agreement, the Executive shall be paid the following compensation:

(a) Base Salary. The Executive’s initial base salary will be $300,000 per annum
(such base salary, as may be adjusted from time to time in accordance with this
Section, the “Base Salary”), from which shall be deducted all required or
authorized payroll deductions, including state and federal withholdings. The
Base Salary shall be payable in accordance with the Company’s customary payroll
practices applicable to its executives generally. The Base Salary will be
reviewed, and may be adjusted, at least annually in a manner designated by the
Company.

(b) Bonus. The Executive will be eligible for an annual bonus for each calendar
year of his or her employment targeted at 50% of his or her Base Salary (the
“Target Bonus”) based on the attainment of performance metrics established and
revised annually by the Company. The Company, in its sole discretion, shall
establish the eligibility criteria for such annual bonus, which may include
Company financial projections and management goals specific to the Executive.
Each bonus earned by the Executive shall be paid to the Executive in cash, less
all required or authorized tax and other withholdings, during the 2  1/2 month
period following the end of the calendar year in which the bonus was earned.

(c) Stock Based Compensation.

(i) During the Term, the Executive will be eligible to be considered by the
Compensation Committee for grants or awards of stock options or other
stock-based compensation under the Company’s 2000 Stock Incentive Plan, as
amended and restated on March 24, 2003 and as may hereafter be amended (the
“Plan”) or similar plans as in effect from time to time. All grants or awards
shall be governed by the relevant plan documents and requirements and shall be
evidenced by the Company’s then-standard form of stock option, restricted stock
or other applicable agreement.

(ii) The Executive has previously been granted options to purchase 175,000
shares of the Company’s common stock, par value $0.01 per share, at a per share
exercise price equal to the fair market value of a share of Company common stock
on the effective date of the grant as determined under the terms of the Plan.

4. Employee Benefits.

(a) Employee Benefits Generally. The Executive will be entitled to participate
in all employee benefit plans, practices and programs maintained by the Company
and made available to employees generally including, without limitation, all
pension, retirement, profit sharing, savings, health, hospitalization,
disability, dental, life or travel accident insurance benefit plans, vacation
and sick leave in accordance with the terms of such plans, practices and
programs as in effect from time to time.

(b) Executive Benefits. The Executive will also be entitled to participate in
executive benefit or incentive compensation plans now maintained or hereafter
established by the Company for the purpose of providing compensation and/or
benefits to executives of the Company

 

2



--------------------------------------------------------------------------------

generally. Unless otherwise determined by the Compensation Committee, the
Executive’s participation in such plans will be on the same basis and terms as
other similarly situated executives of the Company. No additional compensation
provided under any of such plans will be deemed to modify or otherwise affect
the terms of this Agreement or any of the Executive’s entitlements hereunder.

5. Reimbursements and Other Benefits.

(a) Expenses generally. The Company will pay all reasonable and properly
documented expenses incurred by the Executive in furtherance of the Company’s
business in accordance with applicable Company policies and procedures
(“Expenses”).

(b) Vacation. The Executive may take 22 days of paid time off during each year
(or such larger number as provided by Company policy) at such times as shall be
consistent with the Company’s vacation policies and, in the Managing Officer’s
judgment, consistent with the needs of the Company.

6. Effect of Change in Control.

(a) Definition. For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) in excess of 50%
of either the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition of more than 50%
of the Outstanding Company Common Stock directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company); (2) any acquisition of more than 50% of
the Outstanding Company Common Stock by the Company; (3) any acquisition of more
than 50% of the Outstanding Company Common Stock by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (4) any acquisition by any Person who, prior to
such acquisition, already owned more than 50% of the Outstanding Company Common
Stock or Outstanding Company Voting Securities; or

(ii) such time as the majority of the members of the Board (or, if applicable,
the board of directors of a successor corporation to the Company) is replaced
during any 12-month period (commencing no earlier than the date of this
Agreement) by directors whose appointment or election is not approved by a
majority of the members of the Board prior to the date of the appointment or
election; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company

 

3



--------------------------------------------------------------------------------

Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively; or

(iv) the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, other than in a bankruptcy proceeding, provided
that the liquidation or dissolution otherwise meets the requirements of one of
the events described in Sections 6(a)(i), (ii) or (iii) above.

In all respects, the definition of “Change in Control” shall be interpreted to
comply with Internal Revenue Code Section 409A, and any successor statute,
regulation and guidance thereto.

(b) Notwithstanding any provision of the Company’s 2000 Stock Incentive Plan,
any stock option agreement or restricted stock or other stock award agreement or
any other stock option plan to the contrary, if the Executive is employed by the
Company upon the occurrence of a Change in Control, immediately prior to such
Change in Control the unvested portion of the stock options held by the
Executive on the date of the Change in Control shall vest and become immediately
exercisable, and all restrictions shall lapse on any restricted stock or similar
awards held by the Executive at such time which were not otherwise vested as of
the date of the Change in Control.

7. Termination. The Executive’s employment hereunder may be terminated as set
forth in this Section 7.

(a) Definitions.

(i) Cause. For purposes of this Agreement, “Cause” means a good faith finding by
the Company that:

(A) the Executive failed to substantially perform his or her duties and
obligations to the Company (other than a failure resulting from the Executive’s
incapacity because of a Disability, as defined in Section 7(a)(ii)), including
but not limited to one or more acts of gross negligence or insubordination or a
material breach of the Company’s policies and procedures (other than such
policies set forth in Section 7(a)(i)(B) below); provided, however, that if such
failure is determined by the Company, in its sole discretion, to be curable, the
failure is not cured within 10 days after a written demand for cure is received
by the Executive from the Company which specifically identifies the manner in
which the Company believes the Executive has failed to substantially perform his
or her duties and obligations to the Company;

(B) the Executive has materially breached the Company’s Code of Conduct or its
anti-discrimination and harassment policies;

(C) the Executive has committed a crime involving fraud, dishonesty, theft,
breach of trust or moral turpitude;

 

4



--------------------------------------------------------------------------------

(D) the Executive willfully engaged in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise;

(E) the Executive materially breached this Agreement, including but not limited
to the Confidentiality, Non-Competition and Non-Solicitation provisions of
Section 8 below, or any other agreement regarding assignment of intellectual
property rights with the Company;

(F) the Executive violated state or federal securities laws or regulations; or

(G) the Executive willfully failed to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation.

(ii) Disability. For purposes of this Agreement, “Disability” means a physical
or mental illness, impairment or infirmity (other than an absence from work on
an approved maternity or paternity leave) which renders the Executive unable to
perform the essential functions of his or her position, including his or her
duties under this Agreement, with reasonable accommodation, as determined by a
physician selected by the Company and acceptable to the Executive or the
Executive’s legal representative, for at least one hundred eighty (180) days
during any 365-consecutive-day period.

(iii) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, unless the Executive has provided specific
written consent to such occurrence:

(A) material diminution in the Executive’s authority, duties or
responsibilities;

(B) a reduction in the Executive’s Base Salary;

(C) a change by the Company in the location at which the Executive performs his
or her principal duties for the Company to a new location that is more than 50
miles from the location at which the Executive performed his or her principal
duties for the Company immediately prior to such change; or

(D) a material breach by the Company of this Agreement.

In addition, for purposes of this Agreement, “Good Reason Process” shall mean
that (i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Company in writing of
the occurrence of the Good Reason condition within 60 days of such occurrence;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his or her
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason event during the Cure Period, Good Reason shall be deemed not to
have occurred.

 

5



--------------------------------------------------------------------------------

(iv) Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” means a notice which indicates the specific termination provision
in this Agreement relied upon and sets forth the Termination Date.

(v) Termination Date. For purposes of this Agreement, “Termination Date” means
(i) in the case of the Executive’s Death, the Executive’s date of Death; (ii) if
the Executive’s employment is terminated for Disability, the date of the
Executive’s Disability; (iii) if the Executive terminates his or her employment,
on the effective date of termination specified in the Notice of Termination, or
such earlier date specified by the Company in response to such Notice; (iv) if
the Executive’s employment is terminated for Cause, immediately, and (v) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination, which will not be less than two weeks after the
Notice of Termination.

(b) Termination and Compensation upon Termination.

(i) Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause.

(A) If the Executive’s employment is terminated by the Company for Cause, then
the Company shall pay the Executive all amounts earned or accrued hereunder
through the Termination Date but not paid as of the Termination Date, including
(1) Base Salary; (2) expenses incurred by the Executive on behalf of the Company
in accordance with this Agreement; (3) vacation pay in accordance with the
Company’s normal policies and practices; and (4) any bonus or incentive
compensation with respect to the calendar year ended prior to the year in which
the Termination Date occurs if that bonus or incentive compensation was earned
but not paid (collectively, “Accrued Compensation”).

(B) In the event that the Company terminates the Executive’s employment without
Cause as set forth in Section 7(b)(ii), but the Company determines subsequently
that the Company had the right to terminate the Executive’s employment for Cause
pursuant to this Section 7(b)(i), the Company may terminate the payment of all
amounts to the Executive pursuant to Section 7(b)(ii) and the Executive shall
return all previous payments made to him or her pursuant to Section 7(b)(ii)
other than the Accrued Compensation.

(ii) Termination by the Company without Cause or by the Executive for Good
Reason. The Company may terminate the Executive’s employment without Cause, and
the Executive may terminate his or her employment for Good Reason. If the
Executive’s employment is terminated by the Company without Cause (excluding any
termination due to the Executive’s death or Disability) or by the Executive for
Good Reason in accordance with the Good Reason Process, then the Company shall
pay the Executive the following:

(A) all Accrued Compensation;

(B) a severance payment (“Severance”) in an amount equal to the sum of (1) 100%
of the Executive’s Base Salary as in effect immediately prior to the event
giving rise to the Notice of Termination pursuant to which the Executive’s
employment is being terminated, plus (2) 100% of either (x) if the Executive was
employed by the Company for the entire calendar year immediately prior to the
calendar year of the event giving rise to the Notice of Termination pursuant to
which the Executive’s employment is being terminated, then the Executive’s
annual bonus for such prior calendar year (if any), or (y) if the Executive was
not employed by the Company for the entire calendar year immediately prior to
the calendar year of the event giving rise to the Notice of Termination pursuant
to

 

6



--------------------------------------------------------------------------------

which the Executive’s employment is being terminated, then the Executive’s
Target Bonus as in effect immediately prior to the event giving rise to the
Notice of Termination pursuant to which the Executive’s employment is being
terminated. Such Severance shall be paid to the Executive in a lump sum, less
all required or authorized tax and other withholdings, within thirty (30) days
of the later of the Termination Date or the Company’s receipt of the general
release provided in Section 7(b)(ii)(D) below; and

(C) directly, or by reimbursing the Executive for the monthly premium for
continuation coverage under the Company’s health and dental insurance plans, but
only for the dollar amount portion of such premium equal to the portion being
paid by the Company as of immediately prior to the Termination Date, and only to
the same extent that such insurance is provided to persons currently employed by
the Company, and provided that the Executive makes a timely election for such
continuation coverage under the Consolidate Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The “qualifying event” under COBRA shall be deemed to have
occurred on the Termination Date. The Company’s obligation under this paragraph
shall end twelve (12) months after the Termination Date.

(D) The Company shall not be obligated to make the payments otherwise provided
for in Sections 7(b)(ii)(B) and (C) unless the Executive provides to the Company
within 45 day of such termination, and does not revoke, a general release of
claims in a form satisfactory to the Company.

(E) The Company shall not be obligated to make the payments otherwise provided
for in Sections 7(b)(ii)(B) and (C) upon a good faith finding by the Company of
a material breach by the Executive of the Confidentiality, Non-Competition or
Non-Solicitation provisions of Section 8 of this Agreement or the provisions of
any other agreement regarding assignment of intellectual property between the
Executive and the Company and, in such event, the Executive shall return all
previous payments made to him or her pursuant to Sections 7(b)(ii)(B) and (C).

(iii) Disability. The Company may terminate the Executive’s employment upon the
Executive’s Disability. If the Executive’s employment with the Company is
terminated because of his or her Disability, then the Company will pay the
Executive all Accrued Compensation.

(iv) Death. The Company shall terminate the Executive’s employment because of
the Executive’s death. If the Executive’s employment with the Company terminates
because of the Executive’s death, then the Company will pay the Executive’s
beneficiaries or heirs all Accrued Compensation.

(v) Resignation. The Executive may terminate this Agreement by resigning upon
thirty (30) days’ prior written notice to the Company. If the Executive’s
employment with the Company is terminated by the Executive’s resignation, then
the Company will pay the Executive all Accrued Compensation earned through the
Termination Date specified in the Notice of Termination.

(c) Notice of Termination Required. Any purported termination by the Company or
by the Executive will be communicated by a written Notice of Termination to the
other party. For purposes of this Agreement, no purported termination of
employment will be effective without a Notice of Termination.

(d) Timing of Payment. The Accrued Compensation payable to the Executive as
provided in Sections 7(b)(i) - (v) will be paid pursuant to applicable state law
or within ten (10) business days after the Executive’s Termination Date,
whichever period is shorter. Any other compensation provided for in Section 7(b)
will be paid as set forth above.

 

7



--------------------------------------------------------------------------------

(e) Mitigation. The Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment will be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment other than as
provided under Section 7(b)(ii)(C).

(f) Other. The Executive’s entitlement to any other compensation or benefits
upon termination of Executive’s employment shall be determined in accordance
with the Company’s employee benefit plans and other applicable programs and
practices then in effect.

8. Confidentiality, Non-Competition and Non-Solicitation

(a) Confidentiality. The Executive acknowledges that during his or her
employment, he or she may have access to trade secrets and other oral or written
information and materials that are confidential in nature and proprietary to the
Company (collectively, “Confidential Information”). The Executive will not, at
any time, whether during or after the term of employment, directly or
indirectly, by any means or devices whatsoever, copy, retain, disclose, use, or
permit the use of or access to any Confidential Information, except as may be
required in the performance of the Executive’s duties for the Company. Upon
termination the Executive’s employment, the Executive will immediately turn over
to the Company all originals and copies of any Confidential Information, in his
or her possession, custody or control. It is expressly agreed that the
Executive’s obligation not to use or disclose the Confidential Information of
the Company shall survive the termination of his or her employment until such
time as the information becomes publicly known other than by virtue of a
disclosure or other act of the Executive.

(b) Non-compete. The Executive shall not during the Executive’s employment and
for a period of one year following the termination of the Executive’s employment
(regardless of the circumstances and reasons for such termination) engage other
than on behalf of the Company in any Competitive Business anywhere in the United
States. For purposes of this paragraph “Competitive Business” shall mean any
line of business in which the Company was actively engaged as of the Termination
Date or which the Company was (as of the Termination Date) actively considering
entering. The Executive shall not be deemed to be engaged in a Competitive
Business solely because he or she is employed or otherwise involved with a
person or company which has a subsidiary, division, affiliate or unit (each, a
“Unit”) engaged in a Competitive Business so long as the Executive does not
provide services to or have responsibility regarding any Unit of such person or
company that is engaged in a Competitive Business and does not allow or
encourage the use of Confidential Information to aid a Unit engaged in a
Competitive Business. The Executive acknowledges that as of the Effective Date
the Company is engaged in the following lines of business directly and through
franchisees: (1) the test preparation business which prepares students and
others to take standardized tests for admission to colleges, universities, and
graduate programs in the United States through on-line and in person courses,
publication of self-study books and podcasts, and other means and which assists
students and their parents or guardians in the admission process, including
financial aid; (2) provision of Supplemental Educational Services under the No
Child Left Behind Act; and (3) providing educators, schools and others with
services and products aimed at improving student achievement in grades K through
12, including but not limited to assessments, interventions, coaching and
mentoring.

(c) Non-solicit. The Executive shall not, during the Executive’s employment and
for a period of one year following the termination of the Executive’s employment
(regardless of the circumstances and reasons for such termination), directly or
indirectly (i) offer employment to, hire or otherwise engage the services of any
employee of the Company or any individual employed by the Company or any of its
franchises within the twelve (12) months immediately preceding the termination
of the Executive’s employment, or (ii) take any action that interferes in or
results in the termination by an employee or franchisee of their employment,
franchise or other business relationship with the Company.

 

8



--------------------------------------------------------------------------------

(d) Remedies for breach of this Section. In the event of a breach or threatened
breach by the Executive of any provision of this Section 8, the Executive
acknowledges that it would be difficult to determine and measure the Company’s
monetary damages. The Company shall therefore be entitled to obtain a
restraining order, injunction and all other appropriate equitable remedies in
addition to other applicable remedies provided by applicable law. The Company
may institute such action, and the Executive hereby consents to the exercise of
personal jurisdiction and venue, in any federal or state court in New York, NY
or Boston, MA.

9. Successors and Assigns.

(a) Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

(b) Successor to the Executive. Neither this Agreement nor any right or interest
hereunder will be assignable or transferable by the Executive, his or her
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution. All payments under this Agreement will inure to the benefit of
and be enforceable by the Executive’s legal personal representative.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been duly given when
personally delivered or sent by national overnight courier service or certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other, provided that all notices to
the Company will be directed to the attention of the General Counsel of the
Company. All notices and communications will be deemed to have been received on
the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address will be effective only upon
receipt.

11. Non-exclusivity of Rights. Nothing in this Agreement will prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor will anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company or any of its subsidiaries will be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.

12. Section 409A Savings Clause. The Company and the Executive agree that they
will negotiate in good faith and jointly execute an amendment to modify this
Agreement to the extent necessary to comply with the requirements of Internal
Revenue Code Section 409A, or any successor statute, regulation and guidance
thereto; provided that no such amendment shall increase the total financial
obligation of the Company under this Agreement.

13. Amendments Must be in Writing. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and the Company.

14. No Waiver. No waiver by either party hereto at any time of any breach by the
other party

 

9



--------------------------------------------------------------------------------

hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

15. Governing Law and Jurisdiction. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of New York
without giving effect to the conflict of law principles thereof. The Executive
hereby irrevocably submits and acknowledges and consents to the jurisdiction of
the courts of the State of New York, or if appropriate, a federal court located
in New York (which courts, for purposes of this Agreement, are the only courts
of competent jurisdiction), over any suit, action or other proceeding arising
out of, under or in connection with this Agreement or the subject matter hereof.

16. Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof, including but not limited to the Prior Agreement but
excluding any agreement regarding assignment of intellectual property. No
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which is not
expressly set forth in this Agreement.

18. Tax Consequences. The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement effective
as of the day and year first above written.

 

EXECUTIVE     THE PRINCETON REVIEW, INC. By:  

/s/ Susan Rao

    By:  

/s/ Thomas Modero

  Susan Rao       Thomas Modero         Senior Vice President, HR

 

10